Citation Nr: 1202994	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  08-08 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an effective date prior to December [redacted], 1996, for the addition of the Veteran's child, F., as a dependent for purposes of increased non-service-connected pension benefits.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2001 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that recognized the Veteran's child, F., as a dependent for purposes of increased non-service-connected pension benefits, effective from December [redacted], 1996.


FINDINGS OF FACT

1.  The Veteran and P. were married in 1974; they had five children, including F., who was born on December [redacted], 1978.

2.  The Veteran and P. divorced in 1993; the divorce decree does not contain any provisions pertaining to support or custody of their children.

3.  The Veteran was awarded non-service-connected disability pension benefits, effective from June 30, 1995; during the period June 30, 1995, to December 19, 1996, he was paid as a single veteran with no dependents.

4.  The evidence does not establish that the Veteran's daughter, F., was a member of his household during the period June 30, 1995, to December 19, 1996; nor does the evidence show that he was reasonably contributing to her support during that period.

5.  Although invited to do so, the Veteran has not provided more specific information as to F.'s income and net worth during the period June 30, 1995, to December 19, 1996, other than to say that she was receiving Supplemental Security Income (SSI).


CONCLUSION OF LAW

The criteria for an effective date prior to December [redacted], 1996, for the addition of the Veteran's child, F., as a dependent for purposes of increased non-service-connected pension benefits, have not been met.  38 U.S.C.A. §§ 1521, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.3, 3.23, 3.57, 3.401 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish an effective date prior to December [redacted], 1996, for the addition of his child, F., as a dependent for purposes of increased non-service-connected pension benefits.  He essentially maintains that he was reasonably contributing to her support during that period.

I.  Factual Background

The Veteran and P. were married in 1974.  They had five children, including F., who was born on December [redacted], 1978.

The Veteran and P. were divorced in 1993.  A copy of the divorce decree does not contain any provisions pertaining to support or custody of their children.

A February 1994 psychiatric evaluation report from Diversified Human Services, Inc., Mon Valley Community Health Center, shows that F. was then residing with her mother and her siblings.

In June 1995, VA received the Veteran's application for non-service-connected pension benefits.  The Veteran noted that he was divorced; that he lived on [redacted]; that his former wife lived on [redacted]; that F. was seriously disabled; and that his former wife had custody of F., who was also living at the [redacted] address.  The Veteran listed $194.00 from Supplemental Security/Public Assistance as his sole monthly income, and reported that he was unemployed, last having worked in October 1979.  In response to question 31G on the application, he indicated that he contributed no monthly amount for the support his children or former spouse.  The Veteran and two witnesses signed the application.

In September 1995, the RO denied the Veteran's claim for non-service-connected pension benefits.  He appealed.

During an episode of private care by a Dr. Wetton in July 1996, the Veteran reported that he was depressed "because he cannot provide for his children, even a candy bar."  In May 1997, he indicated that the lack of money was continuing to cause him stress.  In June 1997, he reported that he had hawked a watch to pay for everyday living expenses.  In September 1997, he indicated that he had gotten a utility shut-off notice.

A letter from the Washington County Tax Claim Bureau, apparently mailed sometime in 1997, reflects that the Veteran was then delinquent on his real estate taxes.

A November 1997 report from the Pennsylvania Bureau of Disability Determination shows that F. reported that she was then currently living with her twin sister.  She reported that her mother and father were separated, but that her father came over, and that she saw him, too.  She also reported that she had received inpatient psychiatric treatment on a few different occasions, at ages 14, 15, and 16, and indicated that her mother had arranged for her admission, at least for the admissions she had at age 14 and 16.  For a year at age 16, she resided with a cousin in New York.

A December 1997 report from Dr. Wetton reflects the Veteran's report that he was separated from his wife, but that they still interacted as a family unit with regard to the children.

In July 1998, the Veteran testified at a Board hearing held at the RO in Pittsburgh, Pennsylvania, in connection with his claim for non-service-connected pension benefits.  When asked if he saw his family much, he responded, "Four girls, no, no, but, uh, you know I don't want to give [sic] into that too much.  It's too touchy for me."  When asked whether he ever saw his former wife, he responded, "No, not that much."  With respect to his ability to support his children, he testified, "I can't give them five dollars to go to a show.  I don't have it."  He indicated that his only income was from welfare.

A September 1998 report from Dr. Wetton indicates that the Veteran's twin girls (one of whom was F.) was living in the [redacted] area, and that he saw them regularly.

During a February 1999 VA psychiatric examination, the Veteran stated that he had a daughter who lived in the area and that he saw his three-year-old grandson almost every other day.  He indicated that his daughter helped him with cooking and cleaning; that the neighbors and his daughter brought him food and helped with his shopping; and that his daughter was helping him pay his bills.  He indicated that he felt bad because of his inability to be employed.  Referring to his children, he stated, "I couldn't do anything for them."  When asked to describe his relationships with his family, he said, "Terrible, I'm divorced."  He reported that his mother was 75 years old and on dialysis.  He further related that he has four brothers and six sisters with whom he had very little contact.  He described himself as being isolated, claiming that he did not have friends and that he did not like to talk on the telephone.  His diagnoses included dysthymia, somatization disorder, and personality disorder, not otherwise specified.  On Axis IV, it was noted that he was unemployed and living alone.

In a March 1999 report from Dr. Wetton, the Veteran reported that his daughter had gone back to live with her mother, which upset him quite a bit, and that money continued to be a problem.

Also in March 1999, the RO granted the Veteran's claim for non-service-connected pension benefits, effective from June 1995; the date of receipt of his claim.  He was notified of the award in April 1999.  He was informed that he was being paid as a single veteran with no dependents and no countable income, as reported by him.  He was advised to inform VA if his circumstances changed, such as receiving wages or gaining a dependent, and was notified that F. could not be added to his award unless medical records before and after her 18th birthday were received to show that she was mentally helpless.

Later that month, the Veteran submitted multiple copies of VA Form 21-0517-1 (Improved Pension Eligibility Verification Report (Veteran with Children)), one each for the periods June to December 1995, January to December 1996, January to December 1997, January to December 1998, and January to December 1999.  The reports indicate that, for all periods, he was not married; had not worked during the past 12 months; had one unmarried dependent child in his care, and one unmarried dependent child not in his care; that his only income was $195 per month in SSI; and that his child received $532 per month in SSI; and that he contributed "all" to the children not in his care during the past 12 months.

The Veteran also submitted a VA Form 21-686c (Declaration of Status of Dependents), which was received the same day.  He indicated that he was divorced; that he was living on [redacted]; that his daughter, F., was living with him at the [redacted] address; and that his former spouse was living on [redacted].

In January 2001, the RO determined that the evidence established that F. was permanently incapable of self support prior to December [redacted], 1996 (her 18th birthday) by reason of physical or mental disability diagnosed as mental retardation and deficit disorders.  The RO added F. to the Veteran's non-service-connected pension benefits award effective from the date of her 18th birthday, with increased payments beginning on January 1, 1997.

In a February 2001 report of contact, the Veteran stated that he had contributed to F.'s support since 1996.   He stated that his contributions were monthly, and that they ranged from $50 to $200.  He also reported that he had paid for clothing, school activities, and transportation, among other things.  He said that F. currently lived at [redacted]and received SSI.

In a notice of disagreement received in March 2001, the Veteran disagreed with the RO's decision to begin paying him additional benefits for F. beginning January 1, 1997.  He stated that he had always provided for all of his children.

One of the Veteran's other children, A., in a sworn statement dated and received in October 2001, stated that the Veteran had "always been there for all of us since we were born.  A. indicated that the Veteran had provided for all his daughters and had been involved in their sports and doctors' visits.

Another of the Veteran's children, C., in a separate sworn statement dated and received in October 2001, stated that for the majority of her life, the Veteran had cared and provided for her and her four siblings, and had done anything and everything in his power to meet the wants and needs of his children.  She stated that they never did without.

Both in correspondence and in testimony presented at an October 2001 Board hearing, the Veteran maintained that, although he signed the application for non-service-connected pension benefits in June 1995, he did not personally fill out the application.  Also, he maintained that the person who completed the application rushed and confused him.  According to the Veteran, he always supported his children as best he could.  However, whenever he supported them financially, he primarily did so in cash, not by check, although if he had paid by check, he no longer had any canceled checks because he kept them only for a year.  He testified that he had gotten $16,000 from his aunt in 1990, before she passed away, and that he used the money to take care of his children.  He also testified that he provided them between $15 and $20 every two weeks, and that he would do odd jobs in order to get the money to buy them things like tennis shoes.

In May 2002, the Veteran asserted that F. should have been added to his award effective July 1, 1995.  He submitted copies of records showing that he had taken a 100 percent distribution from an account containing $6,538.01 (less $1,307.60 that was withheld for taxes) in June 1995, and copies of receipts showing that withdrawals of $1,000 and $100 were made from a Mellon Bank account in June and July 1995, respectively.  He also submitted copies of receipts from Montgomery Ward showing that he had purchased a number of items, including juvenile furniture, children's clothes, and a color television, during the period May to December 1995, with claimed purchases on behalf of his children totaling approximately $713.00.

In a notarized statement received in May 2002, the Veteran's former spouse indicated that she and the Veteran lived very close to one another after their divorce in 1993, which made it very easy for the children to spend equal time with both of them.  She stated that the Veteran had provided $100 for groceries each and every month; that he had provided money for school trips and pictures; and that he had provided clothes for school and for the summer.  She also stated that the Veteran had taken them to doctors' appointments and sporting and school-related events, and that he provided as much financial support as was in his power to do, during the time frame 1995 to 1997.

In March 2007, the RO notified the Veteran that, in order to add F. to his award prior to January 1, 1997, he needed to (1) furnish complete income and net worth income for F. for the period July 1, 1995 to January 1, 1997, and (2) certify that F. was in his custody or that he furnished reasonable support.  He was further informed that, in F. was not in his physical custody, he needed to provide her address at the time.

In April 2007, the Veteran responded that F. had been collecting SSI since 1992, along with financial help from him as needed.  He also indicated that F. was in state independent living programs, which required her to live in different places over a short period of time.

In October 2007, the RO informed that Veteran that his April 2007 response, to the effect that he had provided financial help to F. "as needed," and did not provide F.'s addresses or any specific information as to her income or net worth, was insufficient to warrant adding F. to his award.  

In a memorandum dated in January 2008, the Veteran's representative responded that F. lived in a State Independent Living Program, which required her to live in different places over a short period of time, and that her only income and net worth was from SSI, which she had been collecting since 1992.  Attached to the memorandum is a November 2007 letter from the Social Security Administration, reflecting that F. became eligible for disability benefits on August 1, 1993.

II.  Analysis

A.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the Veteran was provided letters in March and October 2007 that advised him of the information and evidence needed to substantiate his claim, to specifically include evidence that he furnished reasonable support for F. during the period in question.  The letters notified him that he was to provide the evidence.  Subsequently, the claim was readjudicated in February 2008.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's marriage certificate and divorce decree; a copy of F.'s certified birth record; the Veteran's June 1995 application for non-service-connected pension benefits; private and VA examination and treatment reports; records from the Pennsylvania Bureau of Disability Determination; transcripts of prior Board hearings; statements from two of the Veteran's other children, A. and C., and from his former spouse; and copies of bank statements, invoices, and sales receipts from the period June to December 1995.  Although invited to do so in 2007, the Veteran has not provided more specific information with respect to the level of his financial support for F., or her income and net worth, for the period here in question.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."). 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and did so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

B.  The Merits of the Veteran's Appeal

Pension is payable to a veteran of a period of war who meets certain service requirements and who is permanently and totally disabled from non-service-connected disability not the result of his own willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002).  Basic entitlement to pension exists if, among other things, a veteran's income is not in excess of the maximum annual pension rate specified in 38 C.F.R. § 3.23.  38 C.F.R. § 3.3(a)(3), 3.23 (2011).

If a veteran is unmarried (or married but not living with or reasonably contributing to the support of his or her spouse) and there is no child of the veteran in the veteran's custody or to whose support the veteran is reasonably contributing, the veteran is paid at the rate of a single veteran without dependents.  38 U.S.C.A. § 1521(b) (West 2002).  If there is a child of the veteran in the custody of the veteran or to whose support the veteran is reasonably contributing, the veteran may be paid a higher rate.  38 U.S.C.A. § 1521(c) (West 2002).  However, the rate payable is reduced by that portion of the annual income of such child that is reasonably available to or for the veteran, unless VA determines that to do so would work a hardship on the veteran.  38 U.S.C.A. § 1521(c), (h)(1) (West 2002); 38 C.F.R. § 3.23(d)(4), (d)(6) (2011).

For VA purposes, a "child" is defined as an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and (i) who is under the age of 18 years; or (ii) who, before reaching the age of 18 years, became permanently incapable of self support; or (iii) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 C.F.R. § 3.57(a) (2011).

The effective date for additional pension benefits for a dependent child is the latest date of the following: (1) the date of claim (i.e., the date of the birth of the child or adoption of a child, if the evidence of the event is received within one year of the event, otherwise the date notice is received of the dependent's existence, if the evidence is received within one year of VA's request); (2) the date dependency arises; (3) the effective date of the qualifying disability rating, provided evidence of dependency is received within one year of notification of such rating action; or (4) the date of commencement of the veteran's award.  38 U.S.C.A. § 5110(f), (n) (West 2002); 38 C.F.R. § 3.401(b) (2011).

In the present case, the Veteran seeks to have his child, F., recognized as a dependent for purposes of increased non-service-connected pension benefits, effective from June 30, 1995; the date that he filed his claim for pension.  Following a thorough review of the evidence in this case, and the applicable law and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim.

First, there is no credible evidence that F. was a member of the Veteran's household during the period June 30, 1995, to December 19, 1996.   The Veteran indicated on the multiple VA Forms 21-0517-1 he submitted in March 1999 that F. had been in his care from June 1995 to March 1999.  However, when he filed his claim for pension in June 1995, he specifically noted that F. was living with his former wife at another address.  A November 1997 report from the Pennsylvania Bureau of Disability Determination shows that F. was then living with her twin sister, and that her father visited, and in July 1998 the Veteran offered sworn testimony to the effect that he did not see his family much.  Subsequent VA and private medical reports, dated in September 1998 and February 1999, similarly indicate that F. was living in the Mon Valley area, and that the Veteran was living alone.  In light of the significant evidence demonstrating otherwise, the Board gives no weight to the Veteran's representations on the Forms 21-0517-1 he submitted in March 1999 with respect to his custody of F.  Accordingly, and because none of the other evidence even remotely suggests that F. was a member of his household for any part of the period June 1995 to December 1996, it is the Board's conclusion that additional pension benefits cannot be awarded on that basis.

Nor can additional benefits be awarded on grounds that the Veteran was reasonably contributing to F.'s support during that period.  The evidence shows that the Veteran was not employed during the period June 30, 1995, to December 19, 1996, and that his only income was $194 monthly from SSI/Public Assistance.  In addition, when he filed his claim for pension in June 1995, he specifically noted that he was not contributing any support to either his former spouse or to his children.

The Veteran, his former spouse, and two of his other children have since maintained, in effect, that the Veteran did, in fact, reasonably contribute to the support of all his children (presumably including F.).  However, their recollections of what happened in that regard during the particular time frame here at issue are inconsistent with the evidence contemporaneous with that time frame, including, as noted above, representations made by the Veteran on his June 1995 application for benefits, and statements made to Dr. Wetton in July 1996 and beyond, to the effect that the Veteran had serious financial problems and could not provide for his children, "even a candy bar."  The Board gives greater weight to the contemporaneous evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence, conflicting statements, and the significant time delay between the affiants' observations and the date on which the statements were written in weighing credibility).

Although the Veteran has submitted copies of bank statements, invoices, and receipts which appear to show that he had access to funds above and beyond his monthly income of $194 in June 1995, and that he made various purchases on behalf of his children from May to December of that year, he has declined to provide specifics as how much of his support was directed to F. during that period.  He has also failed to provide more specific information as to F.'s income and net worth during the period June 30, 1995, to December 19, 1996, other than to say that she was receiving SSI.  See Wood, supra.

As was noted in a prior appeal pertaining to two of the Veteran's other children, the Board realizes that the Veteran may have given F. loving and moral support during the time at issue.  However, for a dependent child to be included for additional benefits purposes in a veteran's non-service-connected disability pension, the dependent child must be residing in the veteran's household or, if not in his custody, he must be reasonably supporting the child financially.  In this case, the evidence does not establish that those criteria were met with respect to F. during the period in question.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the greater weight of the evidence is against the Veteran's appeal, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An effective date prior to December [redacted], 1996, for the addition of the Veteran's child, F., as a dependent for purposes of increased non-service-connected pension benefits, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


